Exhibit 10.1

Appendix A – VAALCO Energy, Inc. 2012 Long Term Incentive Plan

 

VAALCO ENERGY, INC.

2012 LONG TERM INCENTIVE PLAN

(As Effective April 11, 2012 as amended on May 29, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

SECTION 1. GENERAL PROVISIONS RELATING TO PLAN GOVERNANCE, COVERAGE AND BENEFITS

     1   

1.1

   Background and Purpose      1   

1.2

   Definitions      1       (a)   

Affiliate

     1       (b)   

Authorized Officer

     1       (c)   

Board

     1       (d)   

Cause

     1       (e)   

CEO

     2       (f)   

Change in Control

     2       (g)   

Code

     2       (h)   

Committee

     2       (i)   

Common Stock

     2       (j)   

Company

     2       (k)   

Consultant

     2       (l)   

Covered Employee

     3       (m)   

Disability

     3       (n)   

Employee

     3       (o)   

Employment

     3       (p)   

Exchange Act

     3       (q)   

Fair Market Value

     3       (r)   

Grantee

     4       (s)   

Immediate Family

     4       (t)   

Incentive Agreement

     4       (u)   

Incentive Award

     4       (v)   

Incentive Stock Option or ISO

     4       (w)   

Independent Director

     4       (x)   

Insider

     4       (y)   

Nonstatutory Stock Option

     4       (z)   

Option Price

     4       (aa)   

Other Stock-Based Award

     4       (bb)   

Outside Director

     5       (cc)   

Parent

     5       (dd)   

Performance-Based Award

     5       (ee)   

Performance-Based Exception

     5       (ff)   

Performance Criteria

     5       (gg)   

Performance Period

     5       (hh)   

Person

     5       (ii)   

Plan

     5       (jj)   

Plan Year

     5       (kk)   

Publicly Held Corporation

     5       (ll)   

Restricted Stock

     5       (mm)   

Restricted Stock Award

     5       (nn)   

Restricted Stock Unit

     5       (oo)   

Restriction Period

     5       (pp)   

Retirement

     5       (qq)   

Share

     6   

 

i



--------------------------------------------------------------------------------

               Page      (rr)   

Share Pool

     6       (ss)   

Spread

     6       (tt)   

Stock Appreciation Right or SAR

     6       (uu)   

Stock Option or Option

     6       (vv)   

Subsidiary

     6       (ww)   

Supplemental Payment

     6   

1.3

   Plan Administration      6       (a)   

Authority of the Committee

     6       (b)   

Meetings

     6       (c)   

Decisions Binding

     6       (d)   

Modification of Outstanding Incentive Awards

     7       (e)   

Delegation of Authority

     7       (f)   

Limitation of Liability

     7       (g)   

Expenses of Committee

     7       (h)   

Surrender of Previous Incentive Awards

     8       (i)   

Indemnification

     8   

1.4

   Shares of Common Stock Available for Incentive Awards      8   

1.5

   Share Pool Adjustments for Awards and Payouts      9   

1.6

   Common Stock Available      10   

1.7

   Participation      10       (a)   

Eligibility

     10       (b)   

Incentive Stock Option Eligibility

     10   

1.8

   Types of Incentive Awards      11   

SECTION 2. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

     11   

2.1

   Grant of Stock Options      11   

2.2

   Stock Option Terms      11       (a)   

Written Agreement

     11       (b)   

Number of Shares

     11       (c)   

Exercise Price

     11       (d)   

Term

     11       (e)   

Exercise

     11       (f)   

$100,000 Annual Limit on Incentive Stock Options

     12       (g)   

No Reloads

     12   

2.3

   Stock Option Exercises      12       (a)   

Method of Exercise and Payment

     12       (b)   

Restrictions on Share Transferability

     13       (c)   

Notification of Disqualifying Disposition of Shares from Incentive Stock Options

     13       (d)   

Proceeds of Option Exercise

     13   

2.4

   Supplemental Payment on Exercise of Nonstatutory Stock Options      13   

2.5

   Stock Appreciation Rights      14       (a)   

Grant

     14       (b)   

General Provisions

     14       (c)   

Exercise

     14       (d)   

Settlement

     14   

SECTION 3. RESTRICTED STOCK AWARDS

     14   

3.1

   Award of Restricted Stock      14       (a)   

Grant

     14       (b)   

Immediate Transfer Without Immediate Delivery of Restricted Stock

     15   

3.2

   Restrictions      15       (a)   

Forfeiture of Restricted Stock

     15   

 

ii



--------------------------------------------------------------------------------

               Page      (b)   

Issuance of Certificates

     15       (c)   

Removal of Restrictions

     16   

3.3

   Delivery of Shares of Common Stock      16   

3.4

   Supplemental Payment on Vesting of Restricted Stock Award or RSU      16   

SECTION 4. RESTRICTED STOCK UNITS

     16   

4.1

   Grant of RSUs      16   

4.2

   Restrictions and Lapse of Restrictions on RSUs.      16   

4.3

   Settlement of RSUs.      17   

4.4

   No Rights as a Stockholder.      17   

SECTION 5. OTHER STOCK-BASED AWARDS

     17   

5.1

   Grant of Other Stock-Based Awards      17   

5.2

   Other Stock-Based Award Terms      17       (a)   

Written Agreement

     17       (b)   

Purchase Price

     17       (c)   

Performance Criteria and Other Terms

     17   

5.3

   Supplemental Payment on Other Stock-Based Awards      18   

SECTION 6. PERFORMANCE-BASED AWARDS AND PERFORMANCE CRITERIA

     18   

6.1

   Performance Criteria      18   

6.2

   Compliance with Section 162(m)      19   

6.3

   Adjustments of Performance-Based Awards      19   

6.4

   Discretionary Adjustments      20   

6.5

   Certification      20   

6.6

   Other Considerations      20   

SECTION 7. PROVISIONS RELATING TO PLAN PARTICIPATION

     20   

7.1

   Incentive Agreement      20   

7.2

   No Employment Rights Conferred      21   

7.3

   Securities Requirements      21   

7.4

   Transferability      21   

7.5

   Rights as a Shareholder      22       (a)   

No Shareholder Rights

     22       (b)   

Representation of Ownership

     22   

7.6

   Change in Stock and Adjustments      22       (a)   

Changes in Law or Circumstances

     22       (b)   

Exercise of Corporate Powers

     23       (c)   

Recapitalization of the Company

     23       (d)   

Issue of Common Stock by the Company

     23       (e)   

Assumption under the Plan of Outstanding Stock Options

     23       (f)   

Assumption of Incentive Awards by a Successor

     24   

7.7

   Termination of Employment, Death, Disability and Retirement      25       (a)
  

Termination of Employment

     25       (b)   

Termination of Employment for Cause

     25       (c)   

Retirement

     25       (d)   

Disability or Death

     25       (e)   

Continuation

     26   

7.8

   Change in Control      26   

7.9

   Exchange of Incentive Awards      28   

7.10

   Repricing Prohibited      28   

SECTION 8. GENERAL

     28   

8.1

   Effective Date and Grant Period      28   

8.2

   Funding and Liability of Company      28   

 

iii



--------------------------------------------------------------------------------

               Page  

8.3

   Withholding Taxes      29       (a)   

Tax Withholding

     29       (b)   

Share Withholding

     29       (c)   

Incentive Stock Options

     29   

8.4

   No Guarantee of Tax Consequences      29   

8.5

   Designation of Beneficiary by Participant      30   

8.6

   Deferrals      30   

8.7

   Amendment and Termination of Plan      30   

8.8

   Requirements of Law and Securities Exchanges.      31   

8.9

   Treatment for Other Compensation Purposes      32   

8.10

   No Obligation to Exercise Awards; No Right to Notice of Expiration Date     
32   

8.11

   Rule 16b-3 Securities Law Compliance for Insiders      32   

8.12

   Compliance with Code Section 162(m) for Publicly Held Corporation      32   

8.13

   Compliance with Code Section 409A      32   

8.14

   Notices      33       (a)   

Notice From Insiders to Secretary of Change in Beneficial Ownership

     33       (b)   

Notice to Insiders and Securities and Exchange Commission

     33   

8.15

   Pre-Clearance Agreement with Brokers      33   

8.16

   Successors to Company      33   

8.17

   Miscellaneous Provisions      34   

8.18

   Severability      34   

8.19

   Rules of Construction      34   

8.20

   Governing Law      34   

 

iv



--------------------------------------------------------------------------------

VAALCO ENERGY, INC.

2012 LONG TERM INCENTIVE PLAN

SECTION 1.

GENERAL PROVISIONS RELATING TO

PLAN GOVERNANCE, COVERAGE AND BENEFITS

 

1.1 Background and Purpose

VAALCO Energy, Inc., a Delaware corporation (the “Company”), has adopted this
plan document, entitled “VAALCO Energy, Inc. 2012 Long Term Incentive Plan” (the
“Plan”), effective as of April 11, 2012 (the “Effective Date”).

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase stockholder value by: (a) encouraging the
commitment of selected key Employees, Consultants and Outside Directors,
(b) motivating superior performance of key Employees, Consultants and Outside
Directors by means of long-term performance related incentives, (c) encouraging
and providing key Employees, Consultants and Outside Directors with a program
for obtaining ownership interests in the Company which link and align their
personal interests to those of the Company’s stockholders, (d) attracting and
retaining key Employees, Consultants and Outside Directors by providing
competitive compensation opportunities, and (e) enabling key Employees,
Consultants and Outside Directors to share in the long-term growth and success
of the Company.

The Plan provides for payment of various forms of compensation. It is not
intended to be a plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan will be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.

The Plan will remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Section 8.7, until all Shares subject
to the Plan have been purchased or acquired according to its provisions.
However, in no event may an Incentive Stock Option be granted under the Plan
after the expiration of ten (10) years from the Effective Date to the extent
required by Code Section 422(b)(2).

 

1.2 Definitions

The following terms shall have the meanings set forth below:

(a) Affiliate.    Any Subsidiary and any other entity that, directly or through
one or more intermediaries, is controlled by the Company, as determined by the
Committee.

(b) Authorized Officer.    The Chairman of the Board, the CEO or any other
senior officer of the Company to whom either of them delegate the authority to
execute any Incentive Agreement for and on behalf of the Company. No officer or
director shall be an Authorized Officer with respect to any Incentive Agreement
for himself.

(c) Board.    The then-current Board of Directors of the Company.

(d) Cause.    When used in connection with the termination of a Grantee’s
Employment, shall mean the termination of the Grantee’s Employment by the
Company or any Subsidiary by reason of (i) the conviction of the Grantee by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony; (ii) the commission by the Grantee
of a material act of fraud upon the Company or any Subsidiary, or any customer
or supplier thereof; (iii) the misappropriation of any funds or property of the

 

1



--------------------------------------------------------------------------------

Company or any Subsidiary, or any customer or supplier thereof; (iv) the willful
and continued failure by the Grantee to perform the material duties assigned to
him that is not cured to the reasonable satisfaction of the Company within 30
days after written notice of such failure is provided to Grantee by the Board or
CEO (or by another officer of the Company or a Subsidiary who has been
designated by the Board or CEO for such purpose); (v) the engagement by the
Grantee in any direct and material conflict of interest with the Company or any
Subsidiary without compliance with the Company’s or Subsidiary’s conflict of
interest policy, if any, then in effect; or (vi) the engagement by the Grantee,
without the written approval of the Board or CEO, in any material activity which
competes with the business of the Company or any Subsidiary or which would
result in a material injury to the business, reputation or goodwill of the
Company or any Subsidiary.

(e) CEO.     The then-current Chief Executive Officer of the Company.

(f) Change in Control.    Any of the events described in and subject to
Section 7.8.

(g) Code.    The Internal Revenue Code of 1986, as amended, and the regulations
and other authority promulgated thereunder by the appropriate governmental
authority. References herein to any provision of the Code shall refer to any
successor provision thereto.

(h) Committee.    The committee appointed by the Board to administer the Plan.
The Committee shall be comprised of not less than two members of the
Compensation Committee of the Board who are Independent Directors, or any
successor committee or subcommittee of the Board designated by the Board, which
committee or subcommittee shall be comprised of two or more members of the
Board, each of whom is an Independent Director. The Committee may be the
Compensation Committee of the Board, or any subcommittee of the Compensation
Committee, provided that the members of the Committee satisfy the requirements
of the previous provisions of this paragraph.

The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise. The Board, in its sole discretion, may
bifurcate the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee. The members of the Committee shall serve at the discretion of the
Board.

Notwithstanding any other provision of the Plan, any Incentive Awards that are
to be granted under the Plan to Outside Directors shall be approved by the
Board, or made in accordance with a policy or program that is approved by the
Board; provided, however, the Committee may recommend such Incentive Awards,
policy or program to the Board for its approval. With respect to the grant of
Incentive Awards to Outside Directors, all rights, powers and authorities vested
in the Committee under the Plan with respect thereto shall instead be exercised
by the Board, and thus any reference in the Plan to the Committee shall be
deemed to include a reference to the Board when acting in such capacity. When
the Board exercises its authority to act in its capacity as the Committee
hereunder with respect to an Incentive Award for an Outside Director, it shall
so designate with respect to any action that it undertakes in such capacity.

(i) Common Stock.    The common stock of the Company, $0.10 par value per share,
and any class of common stock into which such common shares may hereafter be
converted, reclassified or recapitalized.

(j) Company.    VAALCO Energy, Inc., a corporation organized under the laws of
the State of Delaware, and any successor in interest thereto.

(k) Consultant.    An independent agent, consultant, attorney, an individual who
has agreed to become an Employee within the next six months, or any other
individual who is not

 

2



--------------------------------------------------------------------------------

an Outside Director or an Employee and who, in the opinion of the Committee, is
(i) in a position to contribute to the growth or financial success of the
Company (or any Parent or Subsidiary), (ii) is a natural person and
(iii) provides bona fide services to the Company (or any Parent or Subsidiary),
which services are not in connection with the offer or sale of securities in a
capital raising transaction, and do not directly or indirectly promote or
maintain a market for the Company’s securities.

(l) Covered Employee.    A named executive officer who is one of the group of
covered employees, as defined in Code Section 162(m) and Treasury Regulation
Section 1.162-27(c) (or its successor), during any period that the Company is a
Publicly Held Corporation.

(m) Disability.    As determined by the Committee in its discretion exercised in
good faith, a physical or mental condition of the Grantee that would entitle him
to payment of disability income payments under the Company’s long term
disability insurance policy or plan for employees, as then effective, if any; or
in the event that the Grantee is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan, “Disability” means a
permanent and total disability as defined in Code Section 22(e)(3). A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, the Grantee shall submit to any reasonable
examination(s) required in the opinion of such physician.

(n) Employee.    Any employee of the Company (or any Parent or Subsidiary)
within the meaning of Code Section 3401(c) including, without limitation,
officers who are members of the Board.

(o) Employment.    Employment means that the individual is employed as an
Employee, or engaged as a Consultant or Outside Director, by the Company (or any
Parent or Subsidiary), or by any corporation issuing or assuming an Incentive
Award in any transaction described in Code Section 424(a), or by a parent
corporation or a subsidiary corporation of such corporation issuing or assuming
such Incentive Award, as the parent-subsidiary relationship shall be determined
at the time of the corporate action described in Code Section 424(a). In this
regard, neither the transfer of a Grantee from Employment by the Company to
Employment by any Parent or Subsidiary, nor the transfer of a Grantee from
Employment by any Parent or Subsidiary to Employment by the Company, shall be
deemed to be a termination of Employment of the Grantee. Moreover, the
Employment of a Grantee shall not be deemed to have been terminated because of
an approved leave of absence from active Employment on account of temporary
illness, authorized vacation or granted for reasons of professional advancement,
education, or health, or during any period required to be treated as a leave of
absence by virtue of any applicable statute, Company personnel policy or written
agreement.

The term “Employment” for purposes of the Plan shall include (i) active
performance of agreed services by a Consultant for the Company (or any Parent or
Subsidiary) or (ii) current membership on the Board by an Outside Director.

All determinations hereunder regarding Employment, and termination of
Employment, shall be made by the Committee in its discretion.

(p) Exchange Act.    The Securities Exchange Act of 1934, as amended.

(q) Fair Market Value.    While the Company is a Publicly Held Corporation, the
Fair Market Value of one Share on the date in question shall be (i) the closing
sales price on such day for a Share as quoted on the New York Stock Exchange
(“NYSE”), the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) or the national securities exchange on which Shares are then
principally listed or admitted to trading, or (ii) if

 

3



--------------------------------------------------------------------------------

not quoted on NYSE or other national securities exchange, the average of the
closing bid and asked prices for a Share as quoted by the National Quotation
Bureau’s “Pink Sheets” or the National Association of Securities Dealers’ OTC
Bulletin Board System. If there was no public trade of Common Stock on the date
in question, Fair Market Value shall be determined by reference to the last
preceding date on which such a trade was so reported.

If the Company is not a Publicly Held Corporation at the time a determination of
the Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its discretion. In this respect, the Committee may rely on such
financial data, appraisals, valuations, experts, and other sources as, in its
sole and absolute discretion, it deems advisable under the circumstances. With
respect to Stock Options, SARs, and other Incentive Awards subject to Code
Section 409A, such Fair Market Value shall be determined by the Committee
consistent with the requirements of Section 409A in order to satisfy the
exception under Code Section 409A for stock rights.

(r) Grantee.    Any Employee, Consultant or Outside Director who is granted an
Incentive Award under the Plan.

(s) Immediate Family.    With respect to a Grantee, the Grantee’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.

(t) Incentive Agreement.    The written agreement entered into between the
Company and the Grantee setting forth the terms and conditions pursuant to which
an Incentive Award is granted under the Plan, as such agreement is further
defined in Section 6.1.

(u) Incentive Award.    A grant of an award under the Plan to a Grantee,
including any Nonstatutory Stock Option, Incentive Stock Option (ISO), Stock
Appreciation Right (SAR), Restricted Stock Award, Restricted Stock Unit, or on
Other Stock-Based Award, as well as any Supplemental Payment with respect
thereto.

(v) Incentive Stock Option or ISO.    A Stock Option granted by the Committee to
an Employee under Section 2 which is designated by the Committee as an Incentive
Stock Option and intended to qualify as an Incentive Stock Option under Code
Section 422.

(w) Independent Director.    A member of the Board who qualifies as (i) an
“independent director” under Section 303A of the New York Stock Exchange Listed
Company Manual, (ii) an “outside director” within the meaning of Code
Section 162(m), and (c) a “non-employee director” as defined in Rule 16b-3 under
the Exchange Act.

(x) Insider.    While the Company is a Publicly Held Corporation, an individual
who is, on the relevant date, an officer, director or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.

(y) Nonstatutory Stock Option.    A Stock Option granted by the Committee to a
Grantee under Section 2 that is not designated by the Committee as an Incentive
Stock Option.

(z) Option Price.    The exercise price at which a Share may be purchased by the
Grantee of a Stock Option.

(aa) Other Stock-Based Award.    An Incentive Award granted by the Committee to
a Grantee under Section 5.1 that is valued in whole or in part by reference to,
or is otherwise based upon, Common Stock.

 

4



--------------------------------------------------------------------------------

(bb) Outside Director.    A member of the Board who is not, at the time of grant
of an Incentive Award, an employee of the Company or any Affiliate.

(cc) Parent.    Any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Code Section  424(e).

(dd) Performance-Based Award.    A grant of an Incentive Award under the Plan
pursuant to Section 6 that is intended to satisfy the Performance-Based
Exception.

(ee) Performance-Based Exception.    The performance-based exception from the
tax deductibility limitations of Code Section 162(m), as prescribed in Code
Section 162(m) and Treasury Regulation Section 1.162-27(e) (or its successor),
which is applicable during such period that the Company is a Publicly Held
Corporation.

(ff) Performance Criteria.    The business criteria that are specified by the
Committee pursuant to Section 6 for an Incentive Award that is intended to
qualify for the Performance-Based Exception; the satisfaction of such business
criteria during the Performance Period being required for the grant and/or
vesting of the Incentive Award to occur, as specified in the applicable
Incentive Agreement.

(gg) Performance Period.    A period of time determined by the Committee over
which performance is measured for the purpose of determining a Grantee’s right
to, and the payment value of, any Incentive Award that is intended to qualify
for the Performance-Based Exception.

(hh) Person.    Any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

(ii) Plan.    VAALCO Energy, Inc. 2012 Long Term Incentive Plan, as effective on
the Effective Date, which is set forth herein and as it may be amended from time
to time.

(jj) Plan Year.    The calendar year; provided, however, the first Plan Year
shall be a short year commencing on the Effective Date and ending on
December 31, 2012.

(kk) Publicly Held Corporation.    A corporation issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act.

(ll) Restricted Stock.    One or more Shares of Common Stock that are issued or
transferred to a Grantee pursuant to Section 3 and subject to certain
restrictions as set forth in the Plan and in the Grantee’s Incentive Agreement.

(mm) Restricted Stock Award.    An authorization by the Committee to issue or
transfer Restricted Stock to a Grantee pursuant to Section  3.

(nn) Restricted Stock Unit .    A right granted to a Grantee pursuant to
Section 4 which entitles the Grantee to receive one Share or the cash equivalent
on the vesting date, which right is subject to certain restrictions as set forth
in the Plan and in the Grantee’s Incentive Agreement.

(oo) Restriction Period.    The period of time determined by the Committee and
set forth in the Incentive Agreement during which the transfer of Restricted
Stock by the Grantee is restricted.

(pp) Retirement.    The voluntary termination of Employment from the Company or
any Parent or Subsidiary constituting retirement for age on any date after the
Employee attains the normal retirement age of 65 years, or such other age as may
be designated by the Committee in the Grantee’s Incentive Agreement.

 

5



--------------------------------------------------------------------------------

(qq) Share.    A share of the Common Stock of the Company.

(rr) Share Pool.    The number of shares authorized for issuance under
Section 1.4, as adjusted for (i) awards and payouts under Section 1.5 and
(ii) changes and adjustments as described in Section 7.6.

(ss) Spread.    The difference between the exercise price per Share specified in
a SAR grant and the Fair Market Value of a Share on the date of exercise of the
SAR.

(tt) Stock Appreciation Right or SAR.    A Stock Appreciation Right as described
in Section 2.5.

(uu) Stock Option or Option.    Pursuant to Section 2, (i) an Incentive Stock
Option granted to an Employee, or (ii) a Nonstatutory Stock Option granted to an
Employee, Consultant or Outside Director, whereunder such option the Grantee has
the right to purchase Shares of Common Stock. In accordance with Code
Section 422, only an Employee may be granted an Incentive Stock Option.

(vv) Subsidiary.    Any company (whether a corporation, partnership, joint
venture or other form of entity) in which the Company or a corporation in which
the Company owns a majority of the shares of capital stock, directly or
indirectly, owns a greater than 50% equity interest; except that, with respect
to the issuance of Incentive Stock Options, the term “Subsidiary” shall have the
same meaning as the term “subsidiary corporation” as defined in Code
Section 424(f) as required by Code Section 422.

(ww) Supplemental Payment.    Any amount, as described in Sections 2.4, 3.4
and/or 5.3, that is dedicated to payment of income taxes which are payable by
the Grantee resulting from an Incentive Award.

 

1.3 Plan Administration

(a) Authority of the Committee.    Except as may be limited by law and subject
to the provisions herein, the Committee shall have the complete power and
authority to (i) select Grantees who shall participate in the Plan;
(ii) determine the sizes, duration and types of Incentive Awards;
(iii) determine the terms and conditions of Incentive Awards and Incentive
Agreements; (iv) determine whether any Shares subject to Incentive Awards will
be subject to any restrictions on transfer; (v) construe and interpret the Plan
and any Incentive Agreement or other agreement entered into under the Plan; and
(vi) establish, amend, or waive rules for the Plan’s administration. Further,
the Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan.

(b) Meetings.    The Committee shall designate a chairman from among its members
who shall preside at its meetings, and shall designate a secretary, without
regard to whether that individual is a member of the Committee, who shall keep
the minutes of the proceedings and all records, documents, and data pertaining
to its administration of the Plan. Meetings shall be held at such times and
places as shall be determined by the Committee and the Committee may hold
telephonic meetings. The Committee may take any action otherwise proper under
the Plan by the affirmative vote, taken with or without a meeting, of a majority
of its members. The Committee may authorize any one or more of its members or
any officer of the Company to execute and deliver documents on behalf of the
Committee.

(c) Decisions Binding.    All determinations and decisions of the Committee
shall be made in its discretion pursuant to the provisions of the Plan, and
shall be final, conclusive and binding on all Persons including the Company, its
shareholders, Employees, Grantees, and their estates and beneficiaries. The
Committee’s decisions and determinations with respect to the Plan or any
Incentive Award need not be uniform and may be made selectively among Incentive
Awards, Grantees and Persons, whether or not such Incentive Awards are similar
or such Persons are similarly situated.

 

6



--------------------------------------------------------------------------------

(d) Modification of Outstanding Incentive Awards.    Subject to the shareholder
approval requirements under Section 8.7 or as otherwise required, the Committee
may, in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award,
eliminate or make less restrictive any restrictions contained in an Incentive
Award, waive any restriction or other provisions of an Incentive Award, or
otherwise amend or modify an Incentive Award in any manner that (i) is not
adverse to the Grantee to whom such Incentive Award was granted, (ii) is
consented to by such Grantee, (iii) does not cause the Incentive Award to
provide for the deferral of compensation in a manner that does not comply with
Code Section 409A or is not exempt from Code Section 409A (unless otherwise
determined by the Committee), or (iv) does not contravene the requirements of
the Performance-Based Exception under Code Section 162(m), if applicable. With
respect to an Incentive Award that is an ISO, no adjustment thereto shall be
made to the extent constituting a “modification” within the meaning of Code
Section 424(h)(3) unless otherwise agreed to by the Grantee in writing.
Notwithstanding the above provisions of this subsection, no amendment or
modification of an Incentive Award shall be made to the extent such modification
results in any Stock Option with an exercise price less than 100% of the Fair
Market Value per Share on the date of grant (110% for Grantees of ISOs who are
10% or greater shareholders pursuant to Section 1.7(b)).

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 under the Exchange Act, Code Section 422, Code Section 162(m), the
rules of the New York Stock Exchange or any exchange or inter-dealer quotation
system upon which the Common Stock is listed or quoted, or any other applicable
law, rule or restriction (collectively, “applicable law”), to the extent that
any such restrictions are no longer required by applicable law, the Committee
shall have the sole discretion and authority to grant Incentive Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Incentive Awards.

(e) Delegation of Authority.     The Committee may delegate to designated
officers or other employees of the Company any of its duties and authority under
the Plan pursuant to such conditions or limitations as the Committee may
establish from time to time, including, without limitation, the authority to
recommend Grantees and the forms and terms of their Incentive Awards; provided,
however, the Committee may not delegate to any Person the authority (i) to grant
Incentive Awards or (ii) while the Company is a Publicly Held Corporation, to
take any action which would contravene the requirements of Rule 16b-3 under the
Exchange Act, the Performance-Based Exception under Code Section 162(m), or the
Sarbanes-Oxley Act of 2002.

(f) Limitation of Liability.    The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished by any officer or employee of the Company or an Affiliate, the
Company’s independent certified public accountants, counsel or other advisors to
the Company, or any consultant, attorney, accountant or other advisor retained
by the Committee to assist in the administration of the Plan. Neither the Board
nor the Committee, nor any member of either, shall be liable for any act,
omission, interpretation, decision, construction or determination made in good
faith in connection with the Plan or any Incentive Award.

(g) Expenses of Committee.     The Committee may employ legal counsel,
including, without limitation, independent legal counsel and counsel regularly
employed by the Company, and other agents as the Committee may deem appropriate
for the administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.

 

7



--------------------------------------------------------------------------------

(h) Surrender of Previous Incentive Awards.    The Committee may, in its
discretion, grant Incentive Awards to Grantees on the condition that such
Grantees surrender to the Committee for cancellation such other Incentive Awards
(including, without limitation, Incentive Awards with higher exercise prices) as
the Committee directs. Incentive Awards granted on the condition precedent of
surrender of outstanding Incentive Awards shall not count against the limits set
forth in Section 1.4 until such time as such previous Incentive Awards are
surrendered and cancelled. No surrender of Incentive Awards shall be made under
this Section 1.3(h) if such surrender causes any Incentive Award to provide for
the deferral of compensation in a manner that is subject to taxation under Code
Section 409A, unless otherwise determined by the Committee.

(i) Indemnification.     Each individual who is or was a member of the Committee
shall be indemnified by the Company against and from any damage, loss,
liability, cost and expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan, except for any such act or
omission constituting willful misconduct or gross negligence. Each such
individual shall be indemnified by the Company for all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which each such individual may be entitled (i) under the
Company’s Articles or Certificate of Incorporation or Bylaws, (ii) pursuant to
any separate indemnification or hold harmless agreement with the Company or an
Affiliate, (iii) as a matter of law, contract or otherwise, or (iv) any power
that the Company or an Affiliate may have to indemnify them or hold them
harmless.

 

1.4 Shares of Common Stock Available for Incentive Awards

Subject to adjustment under Section 7.6, there shall be available for Incentive
Awards that are granted wholly or partly in Common Stock (including rights or
Stock Options that may be exercised for or settled in Common Stock) three
million (3,000,000) Shares of Common Stock. Pursuant to Section 1.5, the number
of such reserved Shares for Incentive Awards under the Plan that are forfeited
or terminated, expire unexercised, are settled in cash in lieu of Common Stock
or in a manner such that all or some of the Shares covered by an Incentive Award
are not issued to a Grantee or are exchanged for Incentive Awards that do not
involve Common Stock, shall again immediately become available for Incentive
Awards hereunder.

Subject to adjustment under Section 7.6, the aggregate number of Shares that may
be issued upon exercise of ISOs shall be three million (3,000,000) of the Shares
reserved pursuant to the previous paragraph. Subject to adjustment under
Section 7.6, the number of Shares which may be granted as Restricted Stock
Awards or Restricted Stock Units, in the aggregate, shall be two hundred fifty
thousand (250,000) of the Shares reserved pursuant to the previous paragraph.
The Committee may from time to time adopt and observe such procedures concerning
the counting of Shares against the Plan reserve as it deems appropriate.

During any period that the Company is a Publicly Held Corporation, then unless
the Committee determines that a particular Incentive Award granted to a Covered
Employee is not intended to comply with the Performance-Based Exception, the
following rules shall apply to grants of Incentive Awards that are made to
Covered Employees:

(a) Subject to adjustment under Section 7.6, the maximum aggregate number of
Shares attributable to Incentive Awards paid out in Shares that may be granted
(in the case of

 

8



--------------------------------------------------------------------------------

Stock Options and SARs) or that may vest (in the case of Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards), as applicable, in any
calendar year pursuant to any Incentive Awards for any individual Grantee shall
be one million (1,000,000) Shares.

(b) The maximum aggregate cash payout (with respect to any Incentive Awards paid
out in cash) in any calendar year which may be made for any Grantee shall be
twenty-five million dollars ($25,000,000).

(c) With respect to any Stock Option or SAR granted to a Covered Employee that
is canceled or repriced, the number of Shares subject to such Stock Option or
SAR shall continue to count against the maximum number of Shares that may be the
subject of Stock Options or SARs granted to such Covered Employee and, in this
regard, such maximum number shall be determined in accordance with Code
Section 162(m).

(d) The limitations of subsections (a), (b) and (c) above shall be construed and
administered so as to comply with the Performance-Based Exception.

 

1.5 Share Pool Adjustments for Awards and Payouts

The following Incentive Awards shall reduce, on a one Share for one Share basis,
the number of Shares authorized for issuance under the Share Pool:

 

  (a) Stock Option;

 

  (b) SAR in Shares;

 

  (c) Restricted Stock Award;

 

  (d) Restricted Stock Unit in Shares; and

 

  (e) Other Stock-Based Award in Shares.

Shares subject to an Incentive Award shall not be issued or transferred to a
Grantee, and shall cease to be issuable or transferable to a Grantee, due to
forfeiture, termination, expiration or cancellation, in whole or in part, of
such Incentive Award for any other reason, or if any such Shares shall, after
issuance or transfer, be reacquired by the Company due to the Grantee’s failure
to comply with the terms and conditions of an Incentive Award or for any other
reason. The Shares not so issued or transferred, or the Shares so reacquired by
the Company, as the case may be, shall no longer be charged against the Share
reserve in Section 1.4, and may be used thereafter for additional Incentive
Awards under the Plan. The following additional parameters shall apply:

(a) To the extent an Incentive Award is settled or paid in cash, Shares subject
to such Incentive Award will not be considered to have been issued and will not
be applied against the maximum number of Shares provided in Section 1.4.

(b) If an Incentive Award may be settled in Shares or cash, such Shares shall be
deemed issued only when and to the extent that settlement or payment is actually
made in Shares. To the extent an Incentive Award is settled or paid in cash, and
not Shares, any Shares previously reserved for issuance or transfer pursuant to
such Incentive Award will again be deemed available for issuance or transfer
under Section 1.4, and the maximum number of Shares that may be issued or
transferred under Section 1.4, shall be reduced only by the number of Shares
actually issued and transferred to the Grantee.

(c) Notwithstanding the foregoing: (i) Shares withheld or tendered to pay
withholding taxes or the exercise price of an Incentive Award shall not again be
available for the grant of Incentive Awards under the Plan, and (ii) the full
number of Shares subject to a granted Stock Option or SAR that are settled by
the issuance of Shares shall be counted against the Shares authorized for
issuance under Section 1.4, regardless of the number of Shares actually issued
upon the settlement of such Stock Option or SAR.

 

9



--------------------------------------------------------------------------------

(d) Any Shares repurchased by the Company on the open market using the proceeds
from the exercise of an Incentive Award shall not increase the number of Shares
available under Section 1.4 for the future grant of Incentive Awards.

(e) Shares withheld or deducted from an Incentive Award to satisfy tax
withholding requirements relating to Stock Options or Stock Appreciation Rights
shall not be added back to the Share reserve in Section 1.4, and shall not again
be available for issuance pursuant to Incentive Awards granted under the Plan.
Shares withheld or deducted by the Company to satisfy tax withholding
requirements relating to Incentive Awards other than Stock Options or SARs shall
be added back to the Share reserve in Section 1.4 and thus be available again
for issuance of Incentive Awards under the Plan. Shares delivered by a Grantee
to the Company to satisfy tax withholding requirements shall be treated in the
same way as Shares withheld or deducted from an Incentive Award as specified
above for purposes of Share reserve counting under Section 1.4.

(f) To the extent that the full number of Shares subject to a Stock Option or a
Share-settled Stock Appreciation Right is not issued upon exercise of such Stock
Option or SAR for any reason, including by reason of a net settlement or net
exercise, then all Shares that are covered by the exercised Stock Option or SAR
shall not be added back to the Share reserve in Section 1.4 and thus such Shares
shall not again be available for issuance of Incentive Awards under the Plan.

(g) If the Option Price of a Stock Option is satisfied by delivering Shares to
the Company (by either actual delivery or attestation), such Shares shall not be
added to the Share reserve in Section 1.4, and thus shall not be available for
issuance of Incentive Awards under the Plan.

 

1.6 Common Stock Available

The Common Stock available for issuance or transfer under the Plan shall be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued shares, or (c) Shares to be purchased or acquired by
the Company. No fractional shares shall be issued under the Plan; payment for
fractional shares shall be made in cash.

 

1.7 Participation

(a) Eligibility.    Incentive Awards may be granted only to individuals who, at
the time of grant, are Employees, Consultants, and/or Outside Directors. The
Committee shall from time to time designate those Employees, Consultants and/or
Outside Directors, if any, to be granted Incentive Awards under the Plan, the
type of Incentive Awards granted, the number of Shares, Stock Options, rights or
units, as the case may be, which shall be granted to each such individual, and
any other terms or conditions relating to the Incentive Awards as it may deem
appropriate to the extent consistent with the provisions of the Plan. A Grantee
who has been granted an Incentive Award may, if otherwise eligible, be granted
additional Incentive Awards at any time.

(b) Incentive Stock Option Eligibility.    Incentive Stock Options may only be
granted to Employees and not to Consultants or Outside Directors. In addition,
no Employee shall be eligible for the grant of any Incentive Stock Option who
owns or would own immediately before the grant of such Incentive Stock Option,
directly or indirectly, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, or any
Parent or Subsidiary. This restriction does not apply if, at the time such
Incentive Stock Option is granted, the Incentive Stock Option exercise price is
at least one hundred and ten percent (110%) of the Fair Market Value on the date
of grant and the Incentive Stock Option by its terms is not exercisable after
the expiration of five (5) years from the date of grant. For the

 

10



--------------------------------------------------------------------------------

purpose of the immediately preceding sentence, the attribution rules of Code
Section 424(d) shall apply for the purpose of determining an Employee’s
percentage ownership in the Company or any Parent or Subsidiary. This paragraph
shall be construed consistent with the requirements of Code Section 422.

 

1.8 Types of Incentive Awards

The types of Incentive Awards under the Plan are Stock Options, Stock
Appreciation Rights, Restricted Stock Awards, Restricted Stock Units, Other
Stock-Based Awards, and related Supplemental Payments, or any combination of the
foregoing.

SECTION 2.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1 Grant of Stock Options

The Committee is authorized to grant (a) Nonstatutory Stock Options to
Employees, Consultants and/or Outside Directors and (b) Incentive Stock Options
to Employees only, in accordance with the terms and conditions of the Plan, and
with such additional terms and conditions, not inconsistent with the Plan, as
the Committee shall determine in its discretion. Successive grants may be made
to the same Grantee regardless whether any Stock Option previously granted to
such person remains unexercised.

 

2.2 Stock Option Terms

(a) Written Agreement.    Each grant of a Stock Option shall be evidenced by a
written Incentive Agreement. Among its other provisions, each Incentive
Agreement shall set forth the extent to which the Grantee shall have the right
to exercise the Stock Option following termination of the Grantee’s Employment.
Such provisions shall be determined in the discretion of the Committee and
included in the Grantee’s Incentive Agreement, and they need not be uniform
among all Stock Options issued pursuant to the Plan.

(b) Number of Shares.    Each Stock Option shall specify the number of Shares of
Common Stock to which it pertains.

(c) Exercise Price.    The exercise price per Share of Common Stock under each
Stock Option shall be (i) not less than 100% of the Fair Market Value per Share
on the date the Stock Option is granted and (ii) specified in the Incentive
Agreement; provided, however, if the Grantee of an ISO is a 10% or greater
shareholder pursuant to Section 1.7(b)), the exercise price for the ISO shall
not be less than 110% of the Fair Market Value on the date of grant. Each Stock
Option shall specify the method of exercise which shall be consistent with
Section 2.3(a).

(d) Term.    In the Incentive Agreement, the Committee shall fix the term of
each Stock Option which shall not be more than five (5) years from the date of
grant.

(e) Exercise.    The Committee shall determine the time or times at which a
Stock Option may be exercised, in whole or in part. Each Stock Option may
specify the required period of continuous Employment and/or the Performance
Criteria to be achieved before the Stock Option or portion thereof will become
exercisable. Each Stock Option, the exercise of which, or the timing of the
exercise of which, is dependent, in whole or in part, on the achievement of
designated Performance Criteria, may specify a minimum level of achievement in
respect of the specified Performance Criteria below which no Stock Options will
be exercisable and a method for determining the number of Stock Options that
will be exercisable

 

11



--------------------------------------------------------------------------------

if performance is at or above such minimum but short of full achievement of the
Performance Criteria. All such particular terms and conditions of the Stock
Option shall be set forth in the Grantee’s Incentive Agreement.

(f) $100,000 Annual Limit on Incentive Stock Options.    Notwithstanding any
contrary provision in the Plan, a Stock Option designated as an ISO shall be an
ISO only to the extent that the aggregate Fair Market Value (determined as of
the time the ISO is granted) of the Shares of Common Stock with respect to which
ISOs are exercisable for the first time by the Grantee during any single
calendar year (under the Plan and any other stock option plans of the Company
and its Subsidiaries or Parent) does not exceed $100,000. This limitation shall
be applied by taking ISOs into account in the order in which they were granted
and shall be construed in accordance with Code Section 422(d). To the extent
that a Stock Option intended to constitute an ISO exceeds the $100,000
limitation (or any other limitation under Code Section 422), the portion of the
Stock Option that exceeds the $100,000 limitation (or violates any other
limitation under Code Section 422) shall be deemed a Nonstatutory Stock Option.
In such event, all other terms and provisions of such Stock Option grant shall
remain unchanged.

(g) No Reloads.    Incentive Agreements for Stock Options shall not contain any
provision entitling a Grantee to the automatic grant of additional Stock Options
in connection with the exercise of the original Stock Option.

 

2.3 Stock Option Exercises

(a) Method of Exercise and Payment.    Stock Options shall be exercised by the
delivery of a signed written notice of exercise to the Company, which must be
received as of a date set by the Company in advance of the effective date of the
proposed exercise. The notice shall set forth the number of Shares with respect
to which the Option is to be exercised, accompanied by full payment for the
Shares.

The Option Price upon exercise of any Stock Option shall be payable to the
Company in full either: (i) in cash or its equivalent; or (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price, (iii) subject to prior approval by the Committee in its
discretion, by withholding Shares which otherwise would be acquired on exercise
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price; or (iv) subject to prior approval by the Committee in its
discretion, by a combination of (i), (ii), and (iii) above.

Any payment in Shares shall be effected by the surrender of such Shares to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date when the Stock Option is exercised. Unless otherwise permitted by
the Committee in its discretion, the Grantee shall not surrender, or attest to
the ownership of, Shares in payment of the Option Price if such action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to the Stock Option for financial accounting reporting
purposes.

The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. At the
direction of the Grantee, the broker will either (i) sell all of the Shares
received when the Option is exercised and pay the Grantee the proceeds of the
sale (minus the Option Price, withholding taxes and any fees due to the broker);
or (ii) sell enough of the Shares received upon exercise of the Option to cover
the Option Price, withholding taxes and any fees due the

 

12



--------------------------------------------------------------------------------

broker and deliver to the Grantee (either directly or through the Company) a
stock certificate for the remaining Shares. Dispositions to a broker effecting a
cashless exercise are not exempt under Section 16 of the Exchange Act while the
Company is a Publicly Held Corporation. Moreover, in no event will the Committee
allow the Option Price to be paid with a form of consideration, including a loan
or a “cashless exercise,” if such form of consideration would violate the
Sarbanes-Oxley Act of 2002, as determined by the Committee.

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, evidence of ownership for the number of Shares purchased under the
Stock Option.

Subject to Section 7.4, during the lifetime of a Grantee, each Option granted to
the Grantee shall be exercisable only by the Grantee (or his legal guardian in
the event of his Disability) or by a broker-dealer acting on his behalf pursuant
to a cashless exercise under the foregoing provisions of this Section 2.3(a).

(b) Restrictions on Share Transferability.    The Committee may impose such
restrictions on any grant of Stock Options or on any Shares acquired pursuant to
the exercise of a Stock Option as it may deem advisable, including, without
limitation, restrictions under (i) any shareholders’ agreement, buy/sell
agreement, right of first refusal, non-competition, and any other agreement
between the Company and any of its securities holders or employees; (ii) any
applicable federal securities laws; (iii) the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded; or (iv) any blue
sky or state securities law applicable to such Shares. Any certificate issued to
evidence Shares issued upon the exercise of an Incentive Award may bear such
legends and statements as the Committee shall deem advisable to assure
compliance with applicable federal and state laws and regulations.

Any Grantee or other Person exercising an Incentive Award shall be required, if
requested by the Committee, to give a written representation that the Incentive
Award and the Shares subject to the Incentive Award will be acquired for
investment and not with a view to public distribution; provided, however, that
the Committee, in its discretion, may release any Person receiving an Incentive
Award from any such representations either prior to or subsequent to the
exercise of the Incentive Award.

(c) Notification of Disqualifying Disposition of Shares from Incentive Stock
Options.    Notwithstanding any other provision of the Plan, a Grantee who
disposes of Shares of Common Stock acquired upon the exercise of an Incentive
Stock Option by a sale or exchange either (i) within two (2) years after the
date of the grant of the Incentive Stock Option under which the Shares were
acquired or (ii) within one (1) year after the transfer of such Shares to him
pursuant to exercise, shall promptly notify the Company of such disposition, the
amount realized and his adjusted basis in such Shares.

(d) Proceeds of Option Exercise.    The proceeds received by the Company from
the sale of Shares pursuant to Stock Options exercised under the Plan shall be
used for general corporate purposes.

 

2.4 Supplemental Payment on Exercise of Nonstatutory Stock Options

The Committee, either at the time of grant or exercise of any Nonstatutory Stock
Option, may provide in the Incentive Agreement for a Supplemental Payment by the
Company to the Grantee with respect to the exercise of any Nonstatutory Stock
Option. The Supplemental Payment shall be in the amount specified by the
Committee, which amount shall not exceed the amount necessary to pay the federal
and state income tax payable with respect to both the exercise of the
Nonstatutory Stock Option and the receipt of the Supplemental Payment, assuming
the holder is taxed at either the

 

13



--------------------------------------------------------------------------------

maximum effective income tax rate applicable thereto or at a lower tax rate as
deemed appropriate by the Committee in its discretion. No Supplemental Payments
will be made with respect to any SARs or ISOs.

 

2.5 Stock Appreciation Rights

(a) Grant.    The Committee may grant Stock Appreciation Rights to any Employee,
Consultant or Outside Director. A SAR is the right to receive an amount equal to
the Spread with respect to a Share upon the exercise of the SAR. SARs may be
granted in tandem with the grant of a Stock Option, in which case the Incentive
Agreement will provide that the SAR shall be cancelled when and to the extent
the related Stock Option is exercised and that exercise will result in the
surrender of the right to purchase the Share under the Stock Option as to which
the SAR was exercised. Alternatively, SARs may be granted independently of Stock
Options, in which case the grant of SARs shall be evidenced by an Incentive
Agreement. Any SARs granted under the Plan are intended to satisfy the
requirements under Code Section 409A to the effect that such SARs do not provide
for the deferral of compensation that is subject to taxation under Code
Section 409A.

(b) General Provisions.    The terms and conditions of each SAR shall be
evidenced by an Incentive Agreement. The exercise price per Share shall not be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
grant date of the SAR. The term of the SAR shall be determined by the Committee
but shall not be greater than ten (10) years from the date of grant. The
Committee cannot include any feature for the deferral of compensation other than
deferral of the recognition of income until exercise of the SAR.

(c) Exercise.    SARs shall be exercisable subject to such terms and conditions
as the Committee shall specify in the Incentive Agreement for the SAR grant. No
SAR granted to an Insider may be exercised prior to six (6) months from the date
of grant, except in the event of his death or Disability which occurs prior to
the expiration of such six-month period if so permitted under the Incentive
Agreement.

(d) Settlement.    Upon exercise of the SAR, the Grantee shall receive an amount
equal to the Spread. The Spread, less applicable withholdings, shall be payable
only in cash or in Shares, or a combination of both, as specified in the
Incentive Agreement, within 30 calendar days of the exercise date. In addition,
the Incentive Agreement under which such SARs are awarded, or any other
agreements or arrangements, shall not provide that the Company will purchase any
Shares delivered to the Grantee as a result of the exercise or vesting of the
SAR.

SECTION 3.

RESTRICTED STOCK AWARDS

 

3.1 Award of Restricted Stock

(a) Grant.    With respect to a Grantee who is an Employee, Consultant or
Outside Director, Shares of Restricted Stock may be awarded by the Committee
with such restrictions during the Restriction Period as the Committee shall
designate in its discretion. Any such restrictions may differ with respect to a
particular Grantee. Restricted Stock shall be awarded for no additional
consideration or such additional consideration as the Committee may determine,
which consideration may be less than, equal to or more than the Fair Market
Value of the shares of Restricted Stock on the grant date. The terms and
conditions of each grant of Restricted Stock shall be evidenced by an Incentive
Agreement and, during the Restriction Period, such Shares of Restricted Stock
must remain subject to a “substantial risk of forfeiture”

 

14



--------------------------------------------------------------------------------

within the meaning given to such term under Code Section 83. Any Restricted
Stock Award may, at the time of grant, be designated by the Committee as a
Performance-Based Award that is intended to qualify for the Performance-Based
Exception.

(b) Immediate Transfer Without Immediate Delivery of Restricted Stock.    Unless
otherwise specified in the Grantee’s Incentive Agreement, each Restricted Stock
Award shall constitute an immediate transfer of the record and beneficial
ownership of the Shares of Restricted Stock to the Grantee in consideration of
the performance of services as an Employee, Consultant or Outside Director, as
applicable, thus entitling such Grantee to all voting, dividend, and other
ownership rights in such Shares.

As specified in the Incentive Agreement, a Restricted Stock Award may or may not
limit the Grantee’s dividend rights during the Restriction Period in which the
shares of Restricted Stock are subject to a “substantial risk of forfeiture”
(within the meaning given to such term under Code Section 83) and restrictions
on transfer. In the Incentive Agreement, the Committee may apply any
restrictions to the dividends that the Committee deems appropriate. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Shares of a Restricted Stock Award is designed to comply with the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance-Based Exception. In the event that any
dividend constitutes a derivative security or an equity security pursuant to the
rules under Section 16 of the Exchange Act, if applicable, such dividend shall
be subject to a vesting period equal to the remaining vesting period of the
Shares of Restricted Stock with respect to which the dividend is paid.

Shares awarded pursuant to a grant of Restricted Stock, whether or not under a
Performance-Based Award, may be issued in the name of the Grantee and held,
together with a stock power endorsed in blank, by the Committee or Company (or
their delegates) or in trust or in escrow pursuant to an agreement satisfactory
to the Committee, as determined by the Committee, until such time as the
restrictions on transfer have expired. All such terms and conditions shall be
set forth in the Grantee’s Incentive Agreement. The Company or Committee (or
their delegates) shall issue to the Grantee a receipt evidencing the
certificates held by it which are registered in the name of the Grantee.

 

3.2 Restrictions

(a) Forfeiture of Restricted Stock.    Restricted Stock awarded to a Grantee may
be subject to the following restrictions until the expiration of the Restriction
Period: (i) a restriction that constitutes a “substantial risk of forfeiture”
(as defined in Code Section 83), and a restriction on transferability;
(ii) unless otherwise specified by the Committee in the Incentive Agreement, the
Restricted Stock that is subject to restrictions which are not satisfied shall
be forfeited and all rights of the Grantee to such Shares shall terminate; and
(iii) any other restrictions that the Committee determines in advance are
appropriate, including, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee. Any
such restrictions shall be set forth in the Grantee’s Incentive Agreement. The
Grantee cannot sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Shares of Restricted Stock until the Restriction Period has
expired.

(b) Issuance of Certificates.    Reasonably promptly after the date of grant
with respect to Shares of Restricted Stock, the Company shall cause to be issued
a stock certificate, which is registered in the name of the Grantee to whom such
Shares of Restricted Stock were granted, evidencing such Shares; provided,
however, that the Company shall not

 

15



--------------------------------------------------------------------------------

cause to be issued such a stock certificate unless it has received a stock power
duly endorsed in blank with respect to such Shares. Each such stock certificate
shall bear the following legend or any other legend approved by the Company:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the VAALCO Energy,
Inc. 2012 Long Term Incentive Plan and an Incentive Agreement entered into
between the registered owner of such shares and VAALCO Energy, Inc. A copy of
the Plan and Incentive Agreement are on file in the main corporate office of
VAALCO Energy, Inc.

Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.

(c) Removal of Restrictions.    The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is necessary or appropriate.

 

3.3 Delivery of Shares of Common Stock

Subject to withholding taxes under Section 8.3 and to the terms of the Incentive
Agreement, a stock certificate evidencing the Shares of Restricted Stock with
respect to which the restrictions in the Incentive Agreement have been satisfied
shall be delivered to the Grantee or other appropriate recipient free of
restrictions.

 

3.4 Supplemental Payment on Vesting of Restricted Stock Award or RSU

The Committee, either at the time of grant or vesting of Incentive Award that is
a Restricted Stock Award or an RSU, may provide for a Supplemental Payment by
the Company to the holder in an amount specified by the Committee, which amount
shall not exceed the amount necessary to pay the federal and state income tax
payable with respect to both the vesting of the Incentive Award and receipt of
the Supplemental Payment, assuming the Grantee is taxed at either the maximum
effective income tax rate applicable thereto or at a lower tax rate as deemed
appropriate by the Committee in its discretion.

SECTION 4.

RESTRICTED STOCK UNITS

 

4.1 Grant of RSUs

The Committee may grant Restricted Stock Units to a Grantee who is an Employee,
Consultant or Outside Director, as selected in the discretion of the Committee,
in such amounts as shall be determined by the Committee in its discretion. Each
grant of RSUs will be evidenced by an Incentive Agreement that sets forth the
number of RSUs covered by the Incentive Award and the terms, conditions,
restrictions and other provisions applicable to the RSUs as may be specified by
the Committee consistent with the terms of the Plan, including, without
limitation, provisions relating to compliance with, or exemption under, Code
Section 409A. The Committee may award Restricted Stock Units to a Grantee that
are payable in Shares or cash, or in a combination thereof.

 

4.2 Restrictions and Lapse of Restrictions on RSUs.

RSUs shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions as the Committee may impose in the Incentive
Agreement including, without limitation,

 

16



--------------------------------------------------------------------------------

provisions relating to compliance with, or exemption under, Code Section 409A.
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or continued service requirements, or otherwise, as determined by the
Committee and set forth in the Grantee’s Incentive Agreement.

 

4.3 Settlement of RSUs.

RSUs shall become payable to a Grantee at the time or times set forth in the
Incentive Agreement, which may be upon or following vesting of the Incentive
Award. RSUs may be paid in cash, Shares or a combination thereof, as determined
by the Committee and set forth in the Grantee’s Incentive Agreement, subject to
any applicable withholding taxes.

 

4.4 No Rights as a Stockholder.

The Grantee shall have no rights as a stockholder with respect to any Incentive
Award of RSUs until such time as Shares are paid and delivered to the Grantee in
settlement of the RSUs pursuant to the terms of Grantee’s Incentive Agreement.

SECTION 5.

OTHER STOCK-BASED AWARDS

 

5.1 Grant of Other Stock-Based Awards

Other Stock-Based Awards may be awarded by the Committee to Grantees that are
payable in Shares or in cash, as determined in the discretion of the Committee
to be consistent with the goals of the Company. Other types of Stock-Based
Awards that are payable in Shares include, without limitation, purchase rights,
Shares awarded that are not subject to any restrictions or conditions, Shares
awarded subject to the satisfaction of specified Performance Criteria,
convertible or exchangeable debentures, other rights convertible into Shares,
Incentive Awards valued by reference to the performance of a specified
Affiliate, or a division, business unit, or department of the Company or an
Affiliate, and settlement in cancellation of rights of any Person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Affiliate. As is
the case with other types of Incentive Awards, Other Stock-Based Awards may be
awarded either alone or in addition to, or in tandem with, any other Incentive
Awards. Other Stock-Based Awards that are payable in Shares are not intended to
be deferred compensation subject to taxation under Code Section 409A, unless
otherwise determined by the Committee at the time of grant.

 

5.2 Other Stock-Based Award Terms

(a) Written Agreement.    All terms and conditions of Other Stock-Based Awards
shall be determined by the Committee and set forth in the Incentive Agreement.

(b) Purchase Price.    Except to the extent that an Other Stock-Based Award is
granted in substitution for an outstanding Incentive Award or is delivered upon
exercise of a Stock Option, the amount of consideration required to be received
by the Company shall be either (i) no consideration other than services rendered
(in the case of authorized and unissued shares), or to be rendered, by the
Grantee, or (ii) as otherwise specified in the Incentive Agreement.

(c) Performance Criteria and Other Terms.    The Committee may specify
Performance Criteria for (i) vesting in Other Stock-Based Awards and
(ii) payment thereof to the Grantee, as it may determine in its discretion. The
extent to which any such Performance Criteria have been met shall be determined
and certified by the Committee in accordance with the requirements to qualify
for the Performance-Based Exception pursuant to Section 6.

 

17



--------------------------------------------------------------------------------

5.3 Supplemental Payment on Other Stock-Based Awards

The Committee, either at the time of grant or vesting of an Other Stock-Based
Award, may provide for a Supplemental Payment by the Company to the holder in an
amount specified by the Committee, which amount shall not exceed the amount
necessary to pay the federal and state income tax payable with respect to both
the vesting of the Other Stock-Based Award and receipt of the Supplemental
Payment, assuming the Grantee is taxed at either the maximum effective income
tax rate applicable thereto or at a lower tax rate as deemed appropriate by the
Committee in its discretion.

SECTION 6.

PERFORMANCE-BASED AWARDS AND PERFORMANCE CRITERIA

 

6.1 Performance Criteria

As determined by the Committee at the time of grant, a Performance-Based Award
may be granted subject to performance objectives relating to one or more of the
following Performance Criteria within the meaning of Code Section 162(m) in
order to qualify for the Performance-Based Exception:

(a) profits (including, but not limited to, profit growth, net operating profit
or economic profit);

(b) profit-related return ratios;

(c) return measures (including, but not limited to, return on assets, capital,
equity, investment or sales);

(d) cash flow (including, but not limited to, operating cash flow, free cash
flow or cash flow return on capital or investments);

(e) earnings (including but not limited to, total shareholder return, earnings
per share or earnings before or after taxes);

(f) net sales growth (measured either in dollars or in volumes of hydrocarbon
production);

(g) net earnings or income (before or after taxes, interest, depreciation and/or
amortization);

(h) gross, operating or net profit margins;

(i) productivity ratios;

(j) share price (including, but not limited to, growth measures and total
shareholder return);

(k) turnover of assets, capital, or inventory (including, without limitation,
reserve additions or revisions, and economic value added from reserves);

(l) expense targets (including, without limitation, reserve replacement costs
and finding and development costs);

(m) margins;

(n) measures of health, safety or environment;

(o) operating efficiency (including, without limitation, project completion
time, budget goals, operational downtime, rig utilization, and similar matters);

(p) customer service or satisfaction;

(q) market share;

(r) credit quality;

 

18



--------------------------------------------------------------------------------

(s) debt ratios (e.g., debt to equity and debt to total capital); and

(t) working capital targets.

Performance Criteria may be stated in absolute terms or relative to comparison
companies or indices to be achieved during a Performance Period. In the
Incentive Agreement, the Committee shall designate one or more Performance
Criteria for each granted Incentive Award that is intended to qualify for the
Performance-Based Exception.

The Performance Criteria specified in any Incentive Agreement need not be
applicable to all Incentive Awards, and may be particular to an individual
Grantee’s function, Affiliate or business unit. The Committee may establish the
Performance Criteria of the Company, any Affiliate or business unit, as
determined and designated by the Committee, in its discretion, in the Grantee’s
Incentive Agreement for the Performance-Based Award.

Performance-Based Awards will be granted in the discretion of the Committee and
will be (a) sufficiently objective so that an independent Person having
knowledge of the relevant facts could determine the amount payable to Grantee,
if applicable, and whether the pre-determined goals have been achieved with
respect to the Incentive Award, (b) established at a time when the performance
outcome is substantially uncertain, (c) established in writing no later than
ninety (90) days after the commencement of the Performance Period to which they
apply (or no later than the date that 25% of the Performance Period has elapsed
in the case of a Performance Period of less than a year), and (d) based on any
Performance Criteria, or any combination thereof, as set forth above in this
Section 6 and referenced in the Grantee’s Incentive Agreement.

 

6.2 Compliance with Section 162(m)

The Performance Criteria must be objective and must satisfy third party
“objectivity” standards under Code Section 162(m) and the regulations
promulgated thereunder. In interpreting provisions relating to Performance-Based
Awards under the Plan or an Incentive Agreement, it is the intent of the Plan
and Committee to conform with the standards of Code Section 162(m) and the
regulations thereunder to qualify for the Performance-Based Exception.

 

6.3 Adjustments of Performance-Based Awards

The Committee may provide in any Performance-Based Award, at the time the
Performance Criteria are established, that any evaluation of performance shall
exclude or otherwise objectively adjust for any specified event that occurs
during a Performance Period, including the following: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals and charges for reorganization and
restructuring programs; (e) acquisitions or divestitures; (f) foreign exchange
gains and losses; (g) extraordinary nonrecurring items as described in Financial
Accounting Standards Board Accounting Standards Codification Topic 225.20,
“Income Statement — Extraordinary and Unusual Items” (or any successor thereto);
and (h) extraordinary nonrecurring items as described in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year. To the extent
such inclusions or exclusions affect Performance-Based Awards, they shall be
prescribed in a form that meets the requirements of the Performance-Based
Exception. Notwithstanding the foregoing, the Committee may, at its sole
discretion, reduce the Performance Criteria (or results thereof) upon which
Performance-Based Awards are provided in order to offset any unintended
result(s) arising from events not anticipated when the Performance Criteria were
established, or for any other purpose, provided that such adjustment is
permitted by Code Section 162(m).

 

19



--------------------------------------------------------------------------------

6.4 Discretionary Adjustments

The Performance Criteria shall not allow for any discretion by the Committee as
to an increase in any Performance-Based Award made to Grantee, but discretion to
lower or reduce the Performance-Based Award is permissible. The Committee cannot
exercise any discretionary authority it may otherwise have under the Plan with
respect to a Performance-Based Award in any manner to (a) waive the achievement
of the applicable Performance Criteria or (b) increase the amount payable
pursuant thereto or the value thereof, or (c) otherwise in a manner that would
cause the Performance-Based Award to cease to qualify for the Performance-Based
Exception. The Committee may exercise negative discretion to determine that the
portion of a Performance-Based Award actually earned, vested or payable (as
applicable) shall be less than the portion that would be earned, vested or
payable based solely upon application of the applicable Performance Criteria as
set forth in the Grantee’s Incentive Agreement.

 

6.5 Certification

The Performance-Based Award, and payment for any Performance-Based Award under
the Plan with respect to a relevant Performance Period, will be contingent upon
the attainment of the Performance Criteria as set forth in the Grantee’s
Incentive Agreement. The Committee shall certify in writing prior to payment of
any of the Performance-Based Award that such Performance Criteria have been
satisfied. Approved minutes of the Committee may be used for this purpose.

 

6.6 Other Considerations

All Performance-Based Awards under the Plan shall be further subject to such
other conditions, restrictions, and requirements as the Committee may determine
to be necessary or appropriate to effectuate the purpose of this Section 6 and
to otherwise meet the requirements of the Performance-Based Exception.

SECTION 7.

PROVISIONS RELATING TO PLAN PARTICIPATION

 

7.1 Incentive Agreement

Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee. The Incentive Agreement shall contain specific terms as
determined by the Committee, in its discretion, with respect to the Grantee’s
particular Incentive Award. Such terms need not be uniform among all Grantees or
any similarly situated Grantees. The Incentive Agreement may include, without
limitation, vesting, forfeiture and other provisions particular to the
particular Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) shall not disclose any confidential information
acquired during Employment with the Company, (b) shall abide by all the terms
and conditions of the Plan and such other terms and conditions as may be imposed
by the Committee, (c) shall not interfere with the employment or other service
of any employee, (d) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (e) shall forfeit an
Incentive Award if terminated for Cause, (f) shall not be permitted to make an
election under Code Section 83(b) when applicable, and (g) shall be subject to
any other agreement between the Grantee and the Company regarding Shares that
may be acquired under an Incentive Award including, without limitation, a
shareholders’ agreement, buy-sell agreement, or other agreement restricting the
transferability of Shares by Grantee. An Incentive Agreement shall include such
terms and conditions as are determined by the Committee, in its discretion, to
be appropriate with respect to any individual Grantee. The Incentive Agreement
shall be signed by the Grantee to whom the Incentive Award is made and by an
Authorized Officer.

 

20



--------------------------------------------------------------------------------

Unless otherwise determined by the Committee and set forth in the applicable
Incentive Award Agreement, Incentive Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

 

7.2 No Employment Rights Conferred

Nothing in the Plan or any instrument executed pursuant to the Plan shall create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.

 

7.3 Securities Requirements

The Company shall be under no obligation to effect the registration of any
Shares to be issued hereunder pursuant to the Securities Act of 1933 or to
effect similar compliance under any state securities laws. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to cause to
be issued or delivered any certificates evidencing Shares pursuant to the Plan
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities, and the requirements of any securities
exchange on which Shares are traded. The Committee may require, as a condition
of the issuance and delivery of certificates evidencing Shares pursuant to the
terms hereof, that the recipient of such Shares make such covenants, agreements
and representations, and that such certificates bear such legends, as the
Committee, in its discretion, deems necessary or desirable.

The Committee may, in its discretion, defer the effectiveness of any exercise of
an Incentive Award in order to allow the issuance of Shares to be made pursuant
to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Grantee in writing of its decision to defer the effectiveness of the
exercise of an Incentive Award. During the period that the effectiveness of the
exercise of an Incentive Award has been deferred, the Grantee may, by written
notice to the Committee, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

If the Shares issuable on exercise of an Incentive Award are not registered
under the Securities Act of 1933, the Company may imprint on the certificate for
such Shares the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO ANY APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

7.4 Transferability

Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code Section 414(p));
provided, however, only with respect to Incentive Awards consisting of
Nonstatutory Stock Options, the Committee may, in its discretion, authorize all
or a portion of the Nonstatutory Stock Options to be granted on terms which
permit transfer by the Grantee to (i) the members of the Grantee’s Immediate
Family, (ii) a trust or trusts for the exclusive benefit of Immediate Family
members, (iii) a partnership in which such Immediate Family members are the only

 

21



--------------------------------------------------------------------------------

partners, or (iv) any other entity owned solely by Immediate Family members;
provided that (A) there may be no consideration for any such transfer, (B) the
Incentive Agreement pursuant to which such Nonstatutory Stock Options are
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 7.4, (C) subsequent
transfers of transferred Nonstatutory Stock Options shall be prohibited except
in accordance with clauses (a) and (b) (above) of this sentence, and (D) there
may be no transfer of any Incentive Award in a listed transaction as described
in IRS Notice 2003-47 (or its successor). Following any permitted transfer, the
Nonstatutory Stock Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, however,
the term “Grantee” shall be deemed to refer to the transferee. The events of
termination of employment, as set out in Section 7.7 and in the Incentive
Agreement, shall continue to be applied with respect to the original Grantee,
and the Incentive Award shall be exercisable by the transferee only to the
extent, and for the periods, specified in the Incentive Agreement.

Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise. In addition, the Company and
the Committee shall have no obligation to provide any notices to any Grantee or
transferee thereof, including, for example, notice of the expiration of an
Incentive Award following the original Grantee’s termination of employment.

The designation by a Grantee of a beneficiary of an Incentive Award shall not
constitute transfer of the Incentive Award. No transfer by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Committee has been furnished with a copy of the deceased Grantee’s enforceable
will or such other evidence as the Committee deems necessary to establish the
validity of the transfer. Any attempted transfer in violation of this
Section 7.4 shall be void and ineffective. All determinations under this
Section 7.4 shall be made by the Committee in its discretion.

Except as provided in this Section 7.4, Incentive Awards may be exercised during
the lifetime of the Grantee only by the Grantee or by the Grantee’s legally
authorized representative as determined by the Committee.

 

7.5 Rights as a Shareholder

(a) No Shareholder Rights.    Except as otherwise provided in Section 3.1(b) for
grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a shareholder with respect
to any Shares until the issuance of a stock certificate or other record of
ownership for such Shares.

(b) Representation of Ownership.    In the case of the exercise of an Incentive
Award by a Person acquiring the right to exercise such Incentive Award by reason
of the death or Disability of a Grantee, the Committee may require reasonable
evidence as to the ownership of such Incentive Award or the authority of such
Person. The Committee may also require such consents and releases of taxing
authorities as it deems advisable.

 

7.6 Change in Stock and Adjustments

(a) Changes in Law or Circumstances.    Subject to Section 7.8 (which only
applies in the event of a Change in Control), in the event of any change in
applicable law or any change in circumstances which results in or would result
in any dilution of the rights granted under the Plan, or which otherwise
warrants an equitable adjustment because it interferes with the intended
operation of the Plan, then, if the Committee should so determine, in its
discretion, that such change equitably requires an adjustment in the number or
kind of shares of stock or other securities or property theretofore subject, or
which may become subject, to

 

22



--------------------------------------------------------------------------------

issuance or transfer under the Plan or in the terms and conditions of
outstanding Incentive Awards, such adjustment shall be made in accordance with
such determination. Such adjustments may include changes with respect to (i) the
aggregate number of Shares that may be issued under the Plan, (ii) the number of
Shares subject to Incentive Awards, and (iii) the Option Price or other price
per Share for outstanding Incentive Awards, but shall not result in the grant of
any Stock Option with an exercise price less than 100% of the Fair Market Value
per Share on the date of grant. The Committee shall give notice to each
applicable Grantee of such adjustment which shall be effective and binding.

(b) Exercise of Corporate Powers.    The existence of the Plan or outstanding
Incentive Awards hereunder shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or an Affiliate, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding
whether of a similar character or otherwise.

(c) Recapitalization of the Company.    Subject to Section 7.8 (which only
applies in the event of a Change in Control), if while there are Incentive
Awards outstanding, the Company shall effect any subdivision or consolidation of
Shares of Common Stock or other capital readjustment, the payment of a stock
dividend, stock split, combination of Shares, recapitalization or other increase
or reduction in the number of Shares outstanding, without receiving compensation
therefor in money, services or property, then the number of Shares available
under the Plan and the number of Incentive Awards which may thereafter be
exercised shall (i) in the event of an increase in the number of Shares
outstanding, be proportionately increased and the Option Price or Fair Market
Value of the Incentive Awards awarded shall be proportionately reduced; and
(ii) in the event of a reduction in the number of Shares outstanding, be
proportionately reduced, and the Option Price or Fair Market Value of the
Incentive Awards awarded shall be proportionately increased. The Committee shall
take such action and whatever other action it deems appropriate, in its
discretion, so that the value of each outstanding Incentive Award to the Grantee
shall not be adversely affected by a corporate event described in this
Section 7.6(c).

(d) Issue of Common Stock by the Company.    Except as hereinabove expressly
provided in this Section 7.6 and subject to Section 7.8 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of, or Option Price or Fair Market Value of, any Incentive Awards
then outstanding under previously granted Incentive Awards; provided, however,
in such event, outstanding Shares of Restricted Stock shall be treated the same
as outstanding unrestricted Shares of Common Stock.

(e) Assumption under the Plan of Outstanding Stock Options.    Notwithstanding
any other provision of the Plan, the Committee, in its discretion, may authorize
the assumption and continuation under the Plan of outstanding and unexercised
stock options or other types of stock-based incentive awards that were granted
under a stock option plan (or other type of stock incentive plan or agreement)
that is or was maintained by a corporation or other entity that was merged into,
consolidated with, or whose stock or assets were acquired by, the Company as the
surviving corporation. Any such action shall be upon such terms and conditions
as the Committee, in its discretion, may deem appropriate, including provisions
to

 

23



--------------------------------------------------------------------------------

preserve the holder’s rights under the previously granted and unexercised stock
option or other stock-based incentive award; such as, for example, retaining an
existing exercise price under an outstanding stock option. Any such assumption
and continuation of any such previously granted and unexercised incentive award
shall be treated as an outstanding Incentive Award under the Plan and shall thus
count against the number of Shares reserved for issuance pursuant to
Section 1.4. In addition, any Shares issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
reduce the Shares available for grants under Section 1.4.

(f) Assumption of Incentive Awards by a Successor.    Subject to the accelerated
vesting and other provisions of Section 7.8 that apply in the event of a Change
in Control, in the event of a Corporate Event (defined below), each Grantee
shall be entitled to receive, in lieu of the number of Shares subject to
Incentive Awards, such shares of capital stock or other securities or property
as may be issuable or payable with respect to or in exchange for the number of
Shares which Grantee would have received had he exercised the Incentive Award
immediately prior to such Corporate Event, together with any adjustments
(including, without limitation, adjustments to the Option Price and the number
of Shares issuable on exercise of outstanding Stock Options). For this purpose,
Shares of Restricted Stock shall be treated the same as unrestricted outstanding
Shares of Common Stock. A “Corporate Event” means any of the following: (i) a
dissolution or liquidation of the Company, (ii) a sale of all or substantially
all of the Company’s assets, or (iii) a merger, consolidation or combination
involving the Company (other than a merger, consolidation or combination (A) in
which the Company is the continuing or surviving corporation and (B) which does
not result in the outstanding Shares being converted into or exchanged for
different securities, cash or other property, or any combination thereof). The
Committee shall take whatever other action it deems appropriate to preserve the
rights of Grantees holding outstanding Incentive Awards.

Notwithstanding the previous paragraph of this Section 7.6(f), but subject to
the accelerated vesting and other provisions of Section 7.8 that apply in the
event of a Change in Control, in the event of a Corporate Event (described in
the previous paragraph), the Committee, in its discretion, shall have the right
and power to effectuate one or more of the following alternatives with respect
to outstanding Incentive Awards, which may vary among individual Grantees and
which may vary among Incentive Awards held by any individual Grantee:

 

  (i) cancel, effective immediately prior to the occurrence of the Corporate
Event, each outstanding Incentive Award (whether or not then exercisable) and,
in full consideration of such cancellation, pay to the Grantee an amount in cash
equal to the excess of (A) the value, as determined by the Committee, of the
property (including cash) received by the holders of Common Stock as a result of
such Corporate Event over (B) the exercise price of such Incentive Award, if
any; provided, however, this subsection (i) shall be inapplicable to an
Incentive Award granted within six (6) months before the occurrence of the
Corporate Event if the Grantee is an Insider and such disposition is not exempt
under Rule 16b-3 (or other rules preventing liability of the Insider under
Section 16(b) of the Exchange Act) and, in that event, the provisions hereof
shall be applicable to such Incentive Award after the expiration of six
(6) months from the date of grant; or

 

  (ii) provide for the exchange or substitution of each Incentive Award
outstanding immediately prior to such Corporate Event (whether or not then
exercisable) for another award with respect to the Common Stock or other
property for which such Incentive Award is exchangeable and, incident thereto,
make an equitable adjustment as determined by the Committee, in its discretion,
in the Option Price or exercise price of the Incentive Award, if any, or in the
number of Shares or amount of property (including cash) subject to the Incentive
Award; or

 

24



--------------------------------------------------------------------------------

  (iii) provide that thereafter upon the exercise of an Incentive Award that was
previously granted, the Grantee shall be entitled to purchase or receive under
such Incentive Award, in lieu of the number of Shares then covered by such
Incentive Award, the number and class of shares of stock or other securities or
property (including, without limitation, cash) to which the Grantee would have
been entitled pursuant to the terms of the agreement of the Corporate Event if,
immediately prior to such Corporate Event, the Grantee has been the holder of
record of the number of Shares then covered by such Incentive Award; provided,
however, if such consideration is not solely common stock of the successor
corporation, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received to be solely common stock of the
successor corporation that is equal to the Fair Market Value of the per Share
consideration received by the holders of Shares as the result of the Corporate
Event; or

 

  (iv) provide for assumption of the Plan and such outstanding Incentive Awards
by the surviving entity or its parent.

The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this Section 7.6(f).

 

7.7 Termination of Employment, Death, Disability and Retirement

(a) Termination of Employment.    Unless otherwise expressly provided in the
Grantee’s Incentive Agreement or the Plan, if the Grantee’s Employment is
terminated for any reason other than due to his death, Disability, Retirement or
for Cause, any non-vested portion of any Stock Option or other Incentive Award
at the time of such termination shall automatically expire and terminate and no
further vesting shall occur after the termination date. In such event, except as
otherwise expressly provided in his Incentive Agreement, the Grantee shall be
entitled to exercise his rights only with respect to the portion of the
Incentive Award that was vested as of his termination of Employment date for a
period that shall end on the earlier of (i) the expiration date set forth in the
Incentive Agreement or (ii) one hundred and twenty (120) days after the date of
his termination of Employment.

(b) Termination of Employment for Cause.    Unless otherwise expressly provided
in the Grantee’s Incentive Agreement, in the event of the termination of a
Grantee’s Employment for Cause, all vested and non-vested Stock Options and
other Incentive Awards granted to such Grantee shall immediately expire, and
shall not be exercisable to any extent, as of 12:01 a.m. (CST) on the date of
such termination of Employment.

(c) Retirement.    Unless otherwise expressly provided in the Grantee’s
Incentive Agreement, upon the termination of Employment due to the Grantee’s
Retirement:

 

  (i) any non-vested portion of any outstanding Option or other Incentive Award
shall immediately terminate and no further vesting shall occur; and

 

  (ii) any vested Option or other Incentive Award shall expire on the earlier of
(A) the expiration date set forth in the Incentive Agreement for such Incentive
Award; or (B) the expiration of (1) six (6) months after the date of his
termination of Employment due to Retirement in the case of any Incentive Award
other than an Incentive Stock Option or (2) three months after his termination
date in the case of an Incentive Stock Option.

(d) Disability or Death.    Unless otherwise expressly provided in the Grantee’s
Incentive Agreement, upon termination of Employment as a result of the Grantee’s
Disability or death:

 

  (i) any non-vested portion of any outstanding Option or other Incentive Award
shall immediately terminate upon termination of Employment and no further
vesting shall occur; and

 

25



--------------------------------------------------------------------------------

  (ii) any vested Incentive Award shall expire on the earlier of either (A) the
expiration date set forth in the Incentive Agreement or (B) the one year
anniversary date of the Grantee’s termination of Employment date.

In the case of any vested Incentive Stock Option held by an Employee following
termination of Employment, notwithstanding the definition of “Disability” in
Section 1.2, whether the Employee has incurred a “Disability” for purposes of
determining the length of the Option exercise period following termination of
Employment under this Section 7.7(d) shall be determined by reference to Code
Section 22(e)(3) to the extent required by Code Section 422(c)(6). The Committee
shall determine whether a Disability for purposes of this Section  7.7(d) has
occurred.

(e) Continuation.     Subject to the conditions and limitations of the Plan and
applicable law and regulation, in the event that a Grantee ceases to be an
Employee, Outside Director or Consultant, as applicable, for whatever reason,
the Committee and Grantee may mutually agree with respect to any outstanding
Option or other Incentive Award then held by the Grantee (i) for an acceleration
or other adjustment in any vesting schedule applicable to the Incentive Award;
(ii) for a continuation of the exercise period following termination for a
longer period than is otherwise provided under such Incentive Award; or (iii) to
any other change in the terms and conditions of the Incentive Award. In the
event of any such change to an outstanding Incentive Award, a written amendment
to the Grantee’s Incentive Agreement shall be required. No amendment to a
Grantee’s Incentive Award shall be made to the extent compensation payable
pursuant thereto as a result of such amendment would be considered deferred
compensation that is subject to taxation under Code Section 409A, unless
otherwise determined by the Committee.

 

7.8 Change in Control

Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), the following actions shall automatically occur as
of the day immediately preceding the Change in Control date unless expressly
provided otherwise in the individual Grantee’s Incentive Agreement (in which
case the Incentive Agreement will control):

(1) all of the Stock Options and Stock Appreciation Rights then outstanding
shall become 100% vested and immediately and fully exercisable;

(2) all of the restrictions and conditions of any Restricted Stock Awards,
Restricted Stock Units and any Other Stock-Based Awards then outstanding shall
be deemed satisfied, and the Restriction Period with respect thereto shall be
deemed to have expired, and thus each such Incentive Award shall become free of
all restrictions and fully vested; and

(3) all of the Performance-Based Awards shall become fully vested, deemed earned
in full, and promptly paid within thirty (30) days to the affected Grantees
without regard to payment schedules and notwithstanding that the applicable
performance cycle, retention cycle or other restrictions and conditions have not
been completed or satisfied.

For all purposes of this Plan, a “Change in Control” of the Company means the
occurrence of any one or more of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following

 

26



--------------------------------------------------------------------------------

acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company or any Subsidiary, (ii) any acquisition by the Company
or any Subsidiary or by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary, or (iii) any acquisition by any
corporation pursuant to a reorganization, merger, consolidation or similar
business combination involving the Company (a “Merger”), if, following such
Merger, the conditions described in Section 7.8(c) (below) are satisfied;

(b) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) The consummation of a Merger involving the Company, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than fifty percent (50%) of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

(d) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(i) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(e) The adoption of any plan or proposal for the liquidation or dissolution of
the Company.

Notwithstanding the foregoing provisions of this Section 7.8, to the extent that
any payment (or acceleration of payment) hereunder is considered to be deferred
compensation that is subject to, and not exempt under, Code Section 409A, then
the term Change in Control hereunder shall be construed to have the meaning as
set forth in Code Section 409A with respect to the payment (or acceleration of
payment) of such deferred compensation, but only to the extent inconsistent with
the foregoing provisions of the Change in Control definition (above) as
determined by the Incumbent Board.

In the event that any acceleration of vesting pursuant to an Incentive Award and
any other payment or benefit received or to be received by a Grantee under the
Plan in connection with a Change in Control would subject a Grantee to any
excise tax pursuant to Code Section 4999 (which excise tax would be the
Grantee’s obligation) due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Code
Section 280G, the Grantee

 

27



--------------------------------------------------------------------------------

may elect, in his sole discretion, to reduce the amount of any acceleration of
vesting, payment or benefit called for under an Incentive Award in order to
avoid such characterization.

 

7.9 Exchange of Incentive Awards

The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender outstanding Incentive Awards
(or comparable rights under other plans or arrangements) as a condition
precedent to the grant of new Incentive Awards. No exchange of Incentive Awards
shall be made under this Section 7.9 if such surrender causes any Incentive
Award to provide for the deferral of compensation in a manner that is subject to
taxation under Code Section 409A unless otherwise determined by the Committee.

 

7.10 Repricing Prohibited

Except as contemplated by the provisions of Section 7.6, outstanding Stock
Options and Stock Appreciation Rights will not be “repriced” for any reason
without the prior approval of the Company’s stockholders. For purposes of the
Plan, a “repricing” means lowering the Option Price of an outstanding Stock
Option or SAR or any other action that has the same effect or is treated as a
repricing under generally accepted accounting principles, and includes a tandem
cancellation of a Stock Option or SAR at a time when its Option Price exceeds
the fair market value of the underlying Common Stock and exchange for another
Stock Option, SAR, other Incentive Award, other equity security or a cash
payment.

SECTION 8.

GENERAL

 

8.1 Effective Date and Grant Period

The Plan shall be effective upon the Effective Date, provided that it has been
approved by the shareholders of the Company within twelve (12) months after the
Effective Date. Incentive Awards may be granted under the Plan at any time prior
to receipt of such shareholder approval; provided, however, if the requisite
shareholder approval is not obtained within such 12-month period, any Incentive
Awards granted hereunder shall automatically become null and void and of no
force or effect. Notwithstanding the foregoing, any Incentive Award that is
intended to satisfy the Performance-Based Exception shall not be granted until
the terms of the Plan are disclosed to, and approved by, shareholders of the
Company in accordance with the requirements of the Performance-Based Exception.
No Incentive Awards may be granted under the Plan on or after the date which is
ten (10) years following the Effective Date. The Plan shall remain in effect
until all Incentive Awards granted under the Plan have been satisfied or
expired.

 

8.2 Funding and Liability of Company

No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be

 

28



--------------------------------------------------------------------------------

represented by cash, Common Stock or rights thereto. The Plan shall not be
construed as providing for such segregation, nor shall the Company, the Board or
the Committee be deemed to be a trustee of any cash, Common Stock or rights
thereto. Any liability or obligation of the Company to any Grantee with respect
to an Incentive Award shall be based solely upon any contractual obligations
that may be created by this Plan and any Incentive Agreement, and no such
liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. The Company,
Affiliate, Board, and Committee shall not be required to give any security or
bond for the performance of any obligation that may be created by the Plan.

 

8.3 Withholding Taxes

(a) Tax Withholding.    The Company or any Affiliate is authorized to withhold
from any Incentive Award, from any payment due or transfer made under the
Incentive Award or the Plan, or from any compensation or other amount owing to a
Grantee, the amount (in cash, Shares, other securities, other Incentive Awards
or other property) of any applicable withholding taxes with respect to an
Incentive Award, its exercise, the lapse of restrictions thereon, payment or
transfer under an Incentive Award or under the Plan, and to take any other
action that is necessary, in the opinion of the Company or Affiliate, to satisfy
all obligations for the payment of the taxes. Notwithstanding the foregoing, in
the event of an assignment of a Nonstatutory Stock Option pursuant to
Section 7.4, the Grantee who assigns the Nonstatutory Stock Option shall remain
subject to withholding taxes upon exercise of the Nonstatutory Stock Option by
the transferee to the extent required by the Code or the rules and regulations
promulgated thereunder. Such payments shall be required to be made prior to the
delivery of any Shares. Such payment may be made in cash, by check, or through
the delivery of Shares owned by the Grantee or transferee (which may be effected
by the actual delivery of Shares or by the Company’s withholding of a number of
Shares to be issued upon the exercise of a Nonstatutory Stock Option, if
applicable), which Shares have an aggregate Fair Market Value equal to the
required minimum withholding payment, or any combination thereof.

(b) Share Withholding.    With respect to tax withholding required upon the
exercise of Stock Options or SARs, upon the lapse of restrictions on Restricted
Stock, or upon any other taxable event arising as a result of any Incentive
Award, the Grantee may elect, subject to the approval of the Committee in its
discretion, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum withholding taxes which could be
imposed on the transaction as determined by the Committee. All such elections
shall be made in writing, signed by the Grantee, and remain subject to any
restrictions or limitations that the Committee, in its discretion, deems to be
appropriate.

(c) Incentive Stock Options.    With respect to Shares received by a Grantee
pursuant to the exercise of an Incentive Stock Option, if such Grantee disposes
of any such Shares within (i) two years from the date of grant of such Option or
(ii) one year after the transfer of such shares to the Grantee, the Company
shall have the right to withhold from any salary, wages or other compensation
payable by the Company to the Grantee an amount sufficient to satisfy the
minimum withholding taxes that could be imposed with respect to such
disqualifying disposition.

 

8.4 No Guarantee of Tax Consequences

The Company, Affiliates, Board and the Committee do not make any commitment or
guarantee that any federal, state, local or foreign tax treatment will apply or
be available to any Person participating or eligible to participate hereunder.

 

29



--------------------------------------------------------------------------------

Neither the Company, any Affiliate, the Board, nor the Committee shall be liable
to any Grantee or any other Person as to any tax consequences expected, but not
realized, by any Grantee or other Person due to the grant, exercise, lapse of
restriction, vesting, distribution, payment or other taxable event involving any
Incentive Award. Although the Company and its Affiliates may endeavor to
(a) qualify an Incentive Award for favorable tax treatment in a jurisdiction or
(b) avoid adverse tax treatment for an Incentive Award, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment.

 

8.5 Designation of Beneficiary by Participant

Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such benefit.
Each such designation shall revoke all prior designations by the same Grantee,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Grantee in writing with the Committee (or its delegate), and
received and accepted during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

 

8.6 Deferrals

Subject to any requirements that apply to preclude taxation under Code
Section 409A, the Committee in its discretion, may permit a Grantee to defer the
receipt of the payment of cash or the delivery of Shares under the terms of his
Incentive Agreement that would otherwise be due and payable by virtue of the
lapse or waiver of restrictions with respect to Restricted Stock or another form
of Incentive Award.

 

8.7 Amendment and Termination of Plan

The Board shall have the power and authority to terminate or amend the Plan at
any time in its discretion; provided, however, the Board shall not, without the
approval of the shareholders of the Company within the time period required by
applicable law:

(a) except as provided in Section 7.6, increase the maximum number of Shares
that may be issued under the Plan pursuant to Section 1.4;

(b) amend the requirements as to the class of Employees eligible to purchase
Common Stock under the Plan;

(c) extend the term of the Plan;

(d) while the Company is a Publicly Held Corporation (i) increase the maximum
limits on Incentive Awards to Covered Employees as set for compliance with the
Performance-Based Exception; (ii) decrease the authority granted to the
Committee under the Plan in contravention of Rule 16b-3 under the Exchange Act
(to the extent Section 16 of the Exchange Act is applicable to the Company); or
(iii) delete or limit the provisions of Section 7.10 (repricing prohibition).

In addition, to the extent that the Committee determines that (a) the listing
for qualification requirements of any national securities exchange or quotation
system on which the Common Stock is then listed or quoted, if applicable, or
(b) Code Section 162(m) or any other provision of the Code (or regulations
promulgated thereunder), require shareholder approval in order to maintain
compliance with such listing requirements or to maintain any favorable tax
advantages or qualifications, then the amendment of the Plan shall not be
effective unless approved by the requisite vote of the stockholders of the
Company entitled to vote thereon.

Subject to the provisions of the last paragraph of this Section 8.7, no
amendment, modification, suspension, discontinuance or termination of the Plan
shall impair the rights of any Grantee under any

 

30



--------------------------------------------------------------------------------

Incentive Award previously granted under the Plan without such Grantee’s
consent; provided, however, such consent shall not be required with respect to
any Plan amendment, modification or other such action if the Committee
determines, in its sole discretion, that such amendment, modification or other
such action is not reasonably likely to significantly reduce or diminish the
benefits provided to the Grantee under such Incentive Award.

The Committee may waive any conditions or restrictions under, amend or modify
the terms and conditions of, or cancel or terminate any outstanding Incentive
Award at any time and from time to time; provided, however, subject to the
provisions of the last paragraph of this Section 8.7 and the provisions of the
applicable Incentive Agreement, no such amendment, modification, cancellation or
termination shall impair the rights of a Grantee under an Incentive Award
without such Grantee’s consent; provided, however, such consent shall not be
required with respect to any amendment, modification or other such action if the
Committee determines, in its sole discretion, that such amendment, modification
or other such action is not reasonably likely to significantly reduce or
diminish the benefits provided to the Grantee under such Incentive Award.

Notwithstanding any other provision of the Plan or any Incentive Agreement to
the contrary, the Committee may, in its sole discretion and without the consent
of any Grantee, amend the Plan or any Incentive Agreement, to take effect
retroactively or otherwise, as it deems to be necessary in order for the
Company, the Plan, the Incentive Award or the Incentive Agreement to satisfy or
conform to any applicable law, regulation or rule, or to meet the requirements
of any applicable accounting standard.

 

8.8 Requirements of Law and Securities Exchanges.

The granting of Incentive Awards and the issuance of Shares under the Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. Certificates evidencing Shares delivered under the Plan (to the extent
that such shares are so evidenced) may be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules and
regulations of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation, and any applicable federal or state
securities law or regulation. The Committee may cause a legend or legends to be
placed upon such certificates to make appropriate reference to such
restrictions.

The Company shall not be required to sell or issue any Shares under any
Incentive Award if the sale or issuance of such Shares would constitute a
violation by the Grantee or any other individual exercising the Incentive Award,
or the Company, of any provision of any law or regulation of any governmental
authority, including without limitation, any federal or state securities law or
regulation. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any Shares subject to an Incentive
Award upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of Shares hereunder, no Shares may be issued or sold to the Grantee or
any other individual pursuant to an Incentive Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Incentive
Award. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of an Incentive Award or the issuance of Shares
pursuant to the Plan to comply with any law or regulation of any governmental
authority. As to any jurisdiction that expressly imposes the requirement that an
Incentive Award shall not be exercisable until the Shares covered thereby are
registered or are exempt from registration, the exercise of such Incentive Award
(under circumstances in which the laws of such jurisdiction apply) shall be
deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

 

31



--------------------------------------------------------------------------------

All Shares issuable under the Plan are subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state or foreign securities laws, rules and regulations and the rules
of any securities exchange or similar entity. The Committee may place legends on
any certificate evidencing Shares or issue instructions to the transfer agent to
reference restrictions applicable to the Shares.

 

8.9 Treatment for Other Compensation Purposes

The amount of any compensation received or deemed to be received by a Grantee
pursuant to an Incentive Award shall not be deemed part of a Grantee’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws, and shall not be included in or have any effect on the determination
of benefits under any other compensation or benefit plan, program or arrangement
of the Company or an Affiliate, including any retirement or severance benefits
plan, unless otherwise expressly provided by the terms of any such other plan,
program or arrangement.

 

8.10 No Obligation to Exercise Awards; No Right to Notice of Expiration Date

An Incentive Award of a Stock Option or a Stock Appreciation Right imposes no
obligation upon the Grantee to exercise the Incentive Award. The Company, its
Affiliates and the Committee have no obligation to inform a Grantee of the date
on which a Stock Option or SAR is no longer exercisable except as such
expiration is set forth in the Incentive Agreement.

 

8.11 Rule 16b-3 Securities Law Compliance for Insiders

While the Company is a Publicly Held Corporation, transactions under the Plan
with respect to Insiders are intended to comply with all applicable conditions
of Rule 16b-3 under the Exchange Act to the extent Section 16 of the Exchange
Act is applicable to the Company. Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan shall be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void to the
extent permitted by law and deemed advisable by the Committee in its discretion.

 

8.12 Compliance with Code Section 162(m) for Publicly Held Corporation

While the Company is a Publicly Held Corporation, unless otherwise determined by
the Committee with respect to any particular Incentive Award, it is intended
that the Plan shall comply fully with the applicable requirements so that any
Incentive Awards subject to Section 162(m) that are granted to Covered Employees
shall qualify for the Performance-Based Exception. If any provision of the Plan
or an Incentive Agreement would disqualify the Plan or would not otherwise
permit the Plan or Incentive Award to comply with the Performance-Based
Exception as so intended, such provision shall be construed or deemed to be
amended to conform to the requirements of the Performance-Based Exception to the
extent permitted by applicable law and deemed advisable by the Committee;
provided, however, no such construction or amendment shall have an adverse
effect on the prior grant of an Incentive Award or the economic value to a
Grantee of any outstanding Incentive Award.

 

8.13 Compliance with Code Section 409A

It is intended that Incentive Awards granted under the Plan shall be exempt
from, or if not exempt, in compliance with, the applicable requirements to
preclude taxation under Code Section 409A, unless otherwise determined by the
Committee at the time of grant. In that respect, the Company, by action of its
Board, reserves the right to amend the Plan, and the Board and the Committee
each reserve the right to amend any outstanding Incentive Agreement, to the
extent deemed necessary or appropriate, in its discretion, either to exempt such
Incentive Award from taxation under Code Section 409A or to comply with the
requirements of Code Section 409A to preclude taxation thereunder.

 

32



--------------------------------------------------------------------------------

The Plan is intended to comply, and shall be administered consistently in all
respects, with Code Section 409A and the regulations and additional guidance
promulgated thereunder to the extent applicable. Accordingly, the Company shall
have the authority to take any action, or refrain from taking any action, with
respect to the Plan or any Incentive Award hereunder that is reasonably
necessary to ensure compliance with Code Section 409A (provided that the Company
shall choose the action that best preserves the value of payments and benefits
provided to Grantee that is consistent with Code Section 409A). The Plan shall
be interpreted in a manner that is consistent with Code Section 409A. In
furtherance, but not in limitation of the foregoing:

(a) in no event may Grantee designate, directly or indirectly, the calendar year
of any payment to be made hereunder; and

(b) to the extent the Grantee is a “specified employee” within the meaning of
Code Section 409A, payments, if any, that constitute a “deferral of
compensation” under Code Section 409A and that would otherwise become due during
the first six months following Grantee’s termination of Employment shall be
delayed and all such delayed payments shall be paid in full in the seventh month
after such termination date, provided that the above delay shall not apply to
any payment that is excepted from coverage under Code Section 409A, such as a
payment covered by the short-term deferral exception under Code Section 409A.

 

8.14 Notices

(a) Notice From Insiders to Secretary of Change in Beneficial Ownership.    To
the extent Section 16 of the Exchange Act is applicable to the Company, within
two business days after the date of a change in beneficial ownership of Shares
of Common Stock issued or delivered pursuant to the Plan, each Insider should
report to the Secretary of the Company (or his delegate) any such change to the
beneficial ownership of the Shares that is required to be reported by such
Insider by Rule 16(a)-3 under the Exchange Act. Whenever reasonably feasible,
the Insider will provide the Company with advance notification of such change in
beneficial ownership.

(b) Notice to Insiders and Securities and Exchange Commission.    To the extent
applicable, the Company shall provide notice to any Insider of any “blackout
period,” as defined in Section 306(a)(4) of the Sarbanes-Oxley Act of 2002, in
any case in which Insider is subject to the requirements of Section 304 of said
Act in connection with the “blackout period.”

 

8.15 Pre-Clearance Agreement with Brokers

Notwithstanding anything in the Plan to the contrary, no Shares issued pursuant
to the Plan will be delivered to a broker or dealer that receives such Shares
for the account of an Insider unless and until the broker or dealer enters into
a written agreement with the Company whereby such broker or dealer agrees to
report immediately to the Secretary of the Company (or other designated Person)
a change in the beneficial ownership of such Shares.

 

8.16 Successors to Company

All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

33



--------------------------------------------------------------------------------

8.17 Miscellaneous Provisions

(a) No Employee, Consultant, Outside Director, or other person shall have any
claim or right to be granted an Incentive Award under the Plan. Neither the
Plan, nor any action taken hereunder, shall be construed as giving any Employee,
Consultant, or Outside Director any right to be retained in the Employment or
other service of the Company or any Parent or Subsidiary.

(b) The expenses of the Plan shall be borne by the Company.

(c) By accepting any Incentive Award, each Grantee and each Person claiming by
or through Grantee shall be deemed to have indicated his complete acceptance of
all the terms and conditions of the Plan and the Incentive Agreement.

(d) The proceeds received from the sale of Common Stock pursuant to the Plan
shall be used for general corporate purposes of the Company.

 

8.18 Severability

If any provision of the Plan or any Incentive Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction as to any
Person or Incentive Award, or would disqualify the Plan or Incentive Award under
any law deemed applicable by the Committee, such provision shall be
(a) construed or deemed amended to conform to applicable law or (b) if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Incentive Award, such
provision shall be stricken as to such jurisdiction, Person or Incentive
Agreement, and thereafter the remainder of the Plan and any such Incentive
Agreement shall remain in full force and effect.

 

8.19 Rules of Construction

The section and other headings contained in the Plan are for reference purposes
only and shall not affect the meaning or interpretation of the Plan. Unless the
context clearly requires otherwise: (a) words of the masculine gender used
herein shall include the feminine and neuter; (b) references to the plural
include the singular and to the singular include the plural; (c) the terms
“includes” and “including” are not limiting; (d) the term “or” has the inclusive
meaning represented by the phrase “and/or”; and (e) any grammatical form or
variant of a term defined in the Plan shall be construed to have a meaning
corresponding to the definition of the term set forth herein. The terms
“hereof,” “hereto,” “hereunder” and similar terms in the Plan refer to the Plan
as a whole and not to any particular provision of the Plan.

 

8.20 Governing Law

The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer, on this             day
of April 2012, to be effective as of the Effective Date.

 

VAALCO ENERGY, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

34